Franklin Wireless Corp. 5440 Morehouse Drive, Suite 1000 San Diego, CA 92121 April 7, 2011 Securities and Exchange Commission Washington, D.C. 20549 Attn: Jonathan Groff Re: Franklin Wireless Corp. Form 10-K for the Year Ended June 30, 2010 File 1-14891 Dear Sirs: This is to confirm a telephone conversation between Rick Walker, Vice President, Finance for Franklin Wireless Corp., and Jonathon Groff, Staff Attorney for the SEC, in which it was agreed that Franklin Wireless will have until April 20, 2011 to file a response to the SEC’s letter dated March 29, 2011. Very truly yours, By: /s/Rick Walker Rick Walker
